Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

1.	This office correspondence is response to the applicant's after response filed on 08/12/2022.


EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Applicant’s representative, Nicholas C. Russel (Reg. No. 68,922), and examiner arranged a telephone interview on August 19, 2022 and the interview agenda was to reach an agreement of allowance of claims with examiner amendment would make to these claims as follows: 
In the claims:
Claims have been rewritten as follows:
1.	(Currently Amended)  A portable secure siloed system for securing and allowing access to electronic data in a data storage container, the system comprising:
at least one non-transitory storage device; and
	at least one processing device coupled to the at least one non-transitory storage device, wherein the at least one processing device is configured to:
store the data in a data store based on:
identifying a hardware identification associated with the data storage container;
			generating a token using the hardware identification; and 
			assigning the token to the data and store tokenized data in the data store;
identify initiation of a connection with the data storage container based on determining that a user plugged in the portable secure siloed system to the data storage container, wherein the data storage container is an independent system;
 in response to initiation of the connection with the data storage container, automatically perform one or more steps to complete set up process;
determine establishment of the connection with the data storage container; 
in response to determining establishment of the connection, instantaneously crawl into the data storage container to access data that is associated with the data storage container; and
instantaneously perform one or more operations associated with the data via an artificial intelligence engine, wherein the one or more operations comprise at least instantaneously performing analytics on the data, wherein type of the analytics performed is based on a type of the data storage container. 

2.	(Canceled)

3.	(Previously Presented)  The system of claim 1, wherein the at least one processing device is further configured to store information associated with the analytics in a data store.  

4.	(Original)  The system of claim 3, wherein the at least one processing device is configured to:
	identify initiation of a connection with an entity system;
	determine establishment of the connection with the entity system;
	instantaneously transfer the information associated with the analytics to the entity system; and
	perform one or more actions, via one or more applications stored on the entity system, utilizing the information associated with the analytics. 

5.	(Canceled)

6.	(Canceled)
	
7.	(Original)  The system of claim 5, wherein the at least one processing device is configured to transfer the data to at least one other data storage container, wherein transferring the data to the at least one other data storage container is based on authenticating the one other data storage container using at least one hardware identification associated with the at least one other data storage container. 

8.	(Currently Amended)  A computer program product in a portable secure siloed system for securing and allowing access to electronic data in a data storage container, the computer program product comprising a non-transitory computer-readable storage medium having computer executable instructions for causing a computer processor to perform the steps of:	
storing the data in a data store based on:
identifying a hardware identification associated with the data storage container;
		generating a token using the hardware identification; and 
		assigning the token to the data and store tokenized data in the data store;
identifying initiation of a connection with the data storage container based on determining that a user plugged in the portable secure siloed system to the data storage container, wherein the data storage container is an independent system;
in response to initiation of the connection with the data storage container, automatically performing one or more steps to complete set up process;
determining establishment of the connection with the data storage container; 
in response to determining establishment of the connection, instantaneously crawling into the data storage container to access data that is associated with the data storage container; and
instantaneously performing one or more operations associated with the data via an artificial intelligence engine, wherein the one or more operations comprise at least instantaneously performing analytics on the data, wherein type of the analytics performed is based on a type of the data storage container. 

9.	(Canceled)

10.	(Previously Presented)  The computer program product of claim 8, wherein the computer executable instructions cause the computer processor to store information associated with the analytics in a data store.  

11.	(Original)  The computer program product of claim 10, wherein the computer executable instructions cause the computer processor to:
identify initiation of a connection with an entity system;
	determine establishment of the connection with the entity system;
	instantaneously transfer the information associated with the analytics to the entity system; and
	perform one or more actions, via one or more applications stored on the entity system, utilizing the information associated with the analytics. 

12.	(Canceled)

13.	(Canceled)

14.	(Original)  The computer program product of claim 12, wherein the computer executable instructions further cause the computer processor to transfer the data to at least one other data storage container, wherein transferring the data to the at least one other data storage container is based on authenticating the one other data storage container using at least one hardware identification associated with the at least one other data storage container.

15.	(Currently Amended)  A computerized method performed by a portable secure siloed system for securing and allowing access to electronic data in a data storage container, the method comprising:
storing the data in a data store based on:
identifying a hardware identification associated with the data storage container;
		generating a token using the hardware identification; and 
		assigning the token to the data and store tokenized data in the data store;
identifying initiation of a connection with  the data storage container based on determining that a user plugged in the portable secure siloed system to the data storage container, wherein the data storage container is an independent system;
in response to initiation of the connection with the data storage container, automatically performing one or more steps to complete set up process;
determining establishment of the connection with the data storage container; 
in response to determining establishment of the connection, instantaneously crawling into the data storage container to access data that is associated with the data storage container; and
instantaneously performing one or more operations associated with the data via an artificial intelligence engine, wherein the one or more operations comprise at least instantaneously performing analytics on the data, wherein type of the analytics performed is based on a type of the data storage container. 

16.	(Canceled)

17.	(Previously Presented)  The computerized method of claim 15, wherein the method further comprises store information associated with the analytics in a data store.  

18.	(Original)  The computerized method of claim 17, wherein the method further comprises:
identifying initiation of a connection with an entity system;
	determining establishment of the connection with the entity system;
	instantaneously transferring the information associated with the analytics to the entity system; and
	performing one or more actions, via one or more applications stored on the entity system, utilizing the information associated with the analytics. 

19.	(Canceled)

20.	(Original)  The computerized method of claim 15, wherein the method further comprises transferring the data to at least one other data storage container, wherein transferring the data to the at least one other data storage container is based on authenticating the one other data storage container using at least one hardware identification associated with the at least one other data storage container.
Allowable Subject Matter


3.	Claims 1, 3-4, 7-8, 10-11, 14-15. 17-18, and 20 are allowed. The following is an examiner's statement of reasons for allowance: In interpreting the claims, in light of the Specification and the applicant's amendments filed on 08/12/2022, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. 
4.	The totality of each element and/or step in claims 1, 3-4, 7-8, 10-11, 14-15. 17-18, and 20 are not alluded to in the combined art of Ching, Brown and Harper. Their teachings either individually or in combination failed to teach or suggest the method recited in claim 1. More specifically, the combination of Ching, Brown and Harper does not teach or suggest "identifying a hardware identification associated with the data storage container; generating a token using the hardware identification; and assigning the token to the data and store tokenized data in the data store; identify initiation of a connection with the data storage container based on determining that a user plugged in the portable secure siloed system to the data storage container, wherein the data storage container is an independent system; in response to initiation of the connection with the data storage container, automatically perform one or more steps to complete set up process; determine establishment of the connection with the data storage container; in response to determining establishment of the connection, instantaneously crawl into the data storage container to access data that is associated with the data storage container; and instantaneously perform one or more operations associated with the data via an artificial intelligence engine, wherein the one or more operations comprise at least instantaneously performing analytics on the data, wherein type of the analytics performed is based on a type of the data storage container" as recited in claim 1. Accordingly, all the independent claims are allowable over the combination of Ching, Brown and Harper. So, all the dependent claims are allowable by virtue of their dependency upon the independent claims and also due to additional limitations recited in these claims. Therefore, for the foregoing reasons, examiner withdraws of the rejection of claims 1, 3-4, 7-8, 10-11, 14-15. 17-18, and 20. 
5.	However, the prior art of record fails to teach or suggest the above mentioned portions of the present claim invention. Examiner performed an updated search and unable to find any prior art to disclose all the steps mentioned in the independent claims.
6.	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion

7.	Claims 1, 3-4, 7-8, 10-11, 14-15. 17-18, and 20 are patentable.
8.	Claims 2, 5, 6, 9, 12-13, 16, and 19 are cancelled.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD W REZA whose telephone number is (571)272-6590.  The examiner can normally be reached on Monday-Friday 8:30-5:30 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MOHAMMAD W REZA/Primary Examiner, Art Unit 2436